El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La corporación Simons Hardware Company demandó en la Corte de Distrito de San Juan, Distrito Primero, a Healy & Siebert, compuesta por los socios gestores Jobn J. Siebert y Jobn Doe para cobrarle cierta cantidad de dinero por mer-cancías que alega baber vendido a la demandada desde marzo 23 basta noviembre 21, 1920, a cuatro meses plazo, y que no le ban sido pagadas.
Compareció en el pleito Concepción Milanta por sí y en nombre de sus bijos, todos menores de edad, para pedir el traslado del pleito a la Corte de Distrito de Mayagüez y en la declaración jurada que presentó expuso que su esposo Jobn Jacob Siebert falleció a los ocho días de baber sido citado personalmente para comparecer en este pleito; que ella y sus bijos, cuyos nombres y edades relaciona, constituyen su-*136sucesión; que la residencia de la sociedad Healy & Siebert, la de John Jacob Siebert y la de la compareciente y sus hijos es y ha sido por más de siete años la ciudad de Mayagüez; que la sociedad Healy & Siebert estaba formada por su es-poso John Jacob Siebert y por Archibald L. Healy, pero que éste transmitió a aquél sus derechos en la sociedad hace más de cinco años, siendo desde entonces John Jacob Siebert hasta su muerte el único dueño de todo el activo y pasivo de dicha mercantil Healy & Siebert y el único que ha venido haciendo negocios desde entonces con el nombre de esa razón social; que Archibald L. Healy después del traspaso que hizo al otro socio se ausentó de esta Isla desde hace cinco años, y que todos los derechos, acciones, título e interés de la sociedad Healy & Siebert han pasado por el fallecimiento de John Jacob Siebert a sus herederos comparecientes. También se dice en esa declaración jurada que sus abogados a quienes han expuesto su caso le manifiestan que tienen una buena defensa y que comparece en este procedimiento para susti-tuir a su esposo y pedir el traslado del pleito.
Se opuso la demandante a la petición de traslado y la corte lo denegó fundándose en que la compareciente y sus hijos no son partes en el procedimiento porque no se ha pe-dido la sustitución de la parte demandada, si es, como se alega, que Mr. Siebert murió y que la señora Milanta y sus hijos componen su sucesión.
Como la declaración jurada de Copnepción Milanta no ha sido contradicha por la parte demandante y como de ella aparece que John Jacob Siebert fué citado en este pleito como socio gestor de Healy & Siebert; que murió; que su viuda ó hijos comparecientes son sus herederos; que tanto estas personas como John Jacob Siebert y la sociedad Healy & Siebert tienen y han tenido por varios años su residencia en la ciudad de Mayagüez, y que John Jacob Siebert era el único interesado en la razón social demandada cuando fué con-traida la obligación cuyo pago se reclama, llegamos a la con-*137elusion de que ejercitándose en este pleito una acción personal, los comparecientes tienen derecho a que el pleito sea trasladado a la Corte de Distrito de Mayagüez, aunque no ha-yan hecho una moción formal para sustituir a su cansante porque esta diligencia puede tener lugar en la corte de su domicilio.
La resolución apelada debe ser revocada y ordenarse el traslado del pleito.

Revocada la resolución apelada y ordenado él traslado del pleito.

Jueces concurrentes: Sres. Presidente del Toro y Asocia-dos Hutchison y Franco Soto.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.